DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 were previously pending.  Claims 1-4, 6-7, 11-14, and 16-17 were amended in the reply filed September 2, 2022.  Claims 1-20 are currently pending. 

Response to Arguments
Applicant's amendments overcome the objection to the Specification and it is withdrawn.
Applicant's amendments overcome the rejections made under §§ 112(a) & 112(b) and they are withdrawn.
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but they are not persuasive.  Applicant argues that the claims "have been purged of all recitations of employees, asset usage, and organizations."  Remarks, 15.  Leaving aside the fact that the claims still explicitly recite monitoring asset usage, the Specification makes it clear that the principal purpose of this monitoring system is to monitor the use of and plan for the future resource usage of human beings who belong to an organization in a shared building (¶¶ 0003, 0008).  Interpreting the claims in any other way would "exalt[] form over substance" and reduce the § 101 inquiry to one of drafting technique. Parker v. Flook, 437 U.S. 584, 590 (1978).  The title and field of the invention is a "live user location tool."
Applicant also disputes the use of the Specification in construing the claim language.  Remarks, 16.  It is a basic tenet of patent law that the Specification is the primary tool used for understanding the claimed invention.  "When evaluating a claimed invention for compliance with the substantive law on eligibility, examiners should review the record as a whole (e.g., the specification, claims, the prosecution history, and any relevant case law precedent or prior art) before reaching a conclusion with regard to whether the claimed invention sets forth patent eligible subject matter."  MPEP 2106.07 (emphasis added).  Courts frequently consult and rely on information in the Specification in reaching conclusions of ineligibility (see, generally, cases cited in MPEP 2106.04).  For a more applicable albeit non-precedential opinion, see the PTAB decision in 15/675422 (dated 9/10/2021, pgs. 6-10, where Appellant had similarly argued in the Brief that the claim only recited monitoring and analyzing data on devices and not the people using them, but this was not found persuasive especially in light of the Specification). 
Applicant also argues the subcategories of abstract ideas.  Remarks, 17-23.  While an abstract idea must fit into one of the three categories, the case examples in the MPEP are not meant to be exclusory.  Applicant's references to the generic devices in the claim does not mean that that an abstract idea is not also recited at this point in the framework. 
Applicant disputes the comparisons to prior court decisions.  Remarks, 24.  The comparisons were included for Applicant's benefit to highlight similarities with other ineligible claims that could be reviewed and might assist in furthering prosecution.  However, subsequent to the 2019 Revised Guidance comparisons to other ineligible cases are not required to demonstrate a prima facie case of subject matter ineligibility and the comparisons have been removed. 
"And the sections of the MPEP establishing the requirements for determining a) and b), do not require claims to recite specific computer components, and do not prohibit the claiming of generic devices."  Remarks, 25. This is not a basis of the rejection and misstates the inquiry.  Generic devices are not prohibited, they merely fail to render an abstract idea eligible. 
Applicant also argues: "The Office Action does not explicitly identify the test or tests it uses to determine that the claims do not integrate into a practical application."  Remarks, 26.  This was supplied in ¶¶ 17-18 of the Non-Final Rejection.  The additional elements are generic computer components and generally link the abstract idea to a particular technological environment with instructions to apply it there.  Applicant did not invent the databases and programming languages set forth in the Remarks, 28, many of which are explicitly identified by their commercial trademark names (e.g., an "Oracle database"). 
"Applicant is not aware of any PTAB or court decision identifying these specific configurations of a memory, a processor, and an input device as generic. Nor does the Office Action do so."  Remarks, 28.  See Non-Final Rejection mailed 6/7/2022, ¶ 17.  FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) ("[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.") (citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,1256 (Fed. Cir. 2014)) (emphasis added).  
With respect to the other elements argued (Remarks, 28-31), Applicant is principally setting forth elements that comprise the abstract idea.  "Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application…" MPEP 2106.04(d) II (emphasis added).  Once identified and when viewed in combination the additional limitations amount to nothing more than performing the abstract idea on generic computers (e.g., via an "engine" on a server). 
Applicant also argues that the claims are distinguishable from Parker v. Flook (Remarks, 32-33) but offers nothing more than a description of the claims and a conclusion that "amended Claim 1 looks nothing like the classic field-of-use claim in Parker."  Remarks, 33. 
Applicant also argues that the claims provide an improvement "to the technical field of resource managing and the technology for managing that resource sharing."  Remarks, 34.  The difficulty with this argument is that the metrics analyzed and resources being managed include those are not technical at all (see the claim language setting forth "workspaces in a building having rooms, workspaces, pods, parking spaces, seats, and equipment therein").  Managing, e.g., parking spaces or rooms is not a technical field.  It is far less technical in nature than, e.g., the ineligible power grid metrics analyzed and output in Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016).  Applicant is improving monitoring techniques of human activities similar to Fairwarning IP, LLC v. Iatric System, Inc., 839 F.3d 1089 (Fed. Cir. 2016), rather than improving any technological deficiency.  Monitoring the mobile phone and laptop locations, activities, logins, etc. cannot reasonably be divorced from the humans operating them, especially in light of the Specification.
Applicant also argues that the Office Action does not comply with Berkheimer in "establishing that the ten operations recited in amended Claim 1 and their combination are conventional, routine, and well understood."  Remarks, 39.  Determining and displaying empty or occupied seats in a building and seat availability metrics is all abstract subject matter.  Berkheimer does not require a demonstration that these elements are well-understood because they are not additional elements beyond the abstract idea. An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, '[w]hat else is there in the claims before us?") (emphasis added)); Instead, an inventive concept is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966). Accordingly, the rejection is maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-20, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including identifying one or more of a laptop computer and a mobile phone; determining whether workspaces in a building having rooms, workspaces, pods, parking spaces, seats, and equipment therein including computers are compatible with the one or more of the laptop computer and the mobile phone; accessing metadata for the one or more of the laptop computer and the mobile phone pertaining to how long the one or more of the laptop computer and the mobile phone were active, when the one or more of the laptop computer and the mobile phone were logged in, when the one or more of the laptop computer and the mobile phone were logged out, whether the one or more of the laptop computer and the mobile phone are currently active and how long the one or more of the laptop computer and the mobile phone have been in a currently active state; retrieving location data and status data associated with the one or more of the laptop computer and the mobile phone that indicate a laptop computer or mobile phone location in real-time, wherein the location data comprises data from a geo-location component of the one or more of the laptop computer and the mobile phone, or data resulting from the one or more of the laptop computer and the mobile phone communicating with a network including a service provider network, the Internet, a cellular network, a corporate network, or a home networks identifying with the capacity management engine the number of connections made by the one or more of the laptop computer and the mobile phone to access routers of the building from the status data; receiving a request to use one of the workspaces, rooms, pods, seats, parking spaces, and equipment including computers in the building; employing predictive analytics on the metadata, location data, status data, the laptop computer and the mobile phone specific location data, and projected usage of the one of the workspaces, rooms, pods, seats, parking spaces, and equipment including computers in the building to determine projected availability of the one of the workspaces, rooms, pods, seats, parking spaces, and equipment including computers in the building, and automatically respond to the request based on a projected capacity of the one of the workspaces, rooms, pods, seats, parking spaces, and equipment including computers in the building; reserving the one or more of the workspaces, rooms, pods, seats, parking spaces, and equipment including computers in the building based on a projection that the capacity of the one or more of the workspaces, rooms, pods, seats, parking spaces, and equipment including computers in the building will not be exceeded; Application No. 16/392,720Attorney Docket No. P65326generating displays limited physical resource capacity metrics of the one or more of the workspaces, rooms, pods, seats, parking spaces, and equipment including computers in the building; and determining and displaying a selected section of the building, empty workspaces in the selected section of the building, occupied workspaces in the selected section of the building, and the metrics indicating seat availability in the displayed selected section of the building, seat availability in other sections of the building that are not currently displayed, and the percentage increase or decrease in seat availability over a predetermined time period, receiv[ing] location data from the one or more of the laptop computer and the mobile phone and stor[ing] identification data, and location data physical resource capacity data.
This qualifies as a method of organizing human activities because it recites collecting and analyzing information about the current and past usage of a building's resources, assets, locations, etc., reserving future usage, and reporting metrics about the usage as it relates to capacity on a display (i.e., in the terminology of the 2019 Revised Guidance—fundamental economic practices; managing personal behavior or relationships or interactions between people (including social activities and following rules or instructions)).  Monitoring employees and the asset usage of an organization occupying a building is a basic economic practice.  Moreover, the invention manages the behaviors of persons by monitoring their device usage behaviors, schedules, locations, etc. in order to optimize enterprise operations (i.e., usage by people workspaces and other resources in a shared building).  See Specification ¶¶ 0003, 0008.  The claim also recites creating reservations for the usage of these resources based on the analysis (i.e., reserving a workspace or room in the building for a person, which is managing personal behavior).  No specific computer components are being used to practice the invention, only a generic server gathering data from the other generic devices (i.e., laptop, mobile phone, generic physical access devices, etc. and when and where they are being used).  No particular operations of these devices are a part of the invention, they are only used as a data source, and their usage is by human beings per the Specification.  "As many cases make clear, even if a process of collecting and analyzing information is limited to particular content or a particular source, that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic, LLC, 890 F.3d 1016, 1022 (Fed. Cir. 2018) (citations and quotation marks omitted).
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (a capacity management engine that includes a computer processor coupled to a communication server and a memory, and a graphical interface—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, "engine," etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, transmitting, displaying data).  See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1096 (Fed. Cir. 2016) ("[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter.") (citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245,1256 (Fed. Cir. 2014)) (emphasis added).  
Even if receiving location/status data from the generic devices associated with the entity (i.e., portable assets with geolocation components, laptop computer, mobile phone, generic physical access devices, etc.) communicating with a network or host device is considered as an additional element, this is merely a data gathering activity (See MPEP 2106.05(g)) that uses the same general link to a computing environment.  Similarly, although the claims recite receiving a request via the one or more of the laptop computer and the mobile phone from a touch screen, a keyboard, a voice reader, a voice recognizer, a dialogue screen, a menu box, a list, a checkbox, a toggle switch, a pushbutton, or a virtual environment thereof, this is also merely a data gathering activity (See MPEP 2106.05(g)) that uses the same general link to a computing environment.  
Claim 1 (but not claim 11) additionally adds a list of databases and a list of programming languages.  However, even when viewed in combination these also amount to nothing more than generally linking the abstract idea to a particular technological environment (i.e., databases used for their generic abilities to store and retrieve data) with instructions to apply it there (i.e., a choice of programming language).  The fact that these databases and languages are all claimed in the alternative, and choosing any one of them would have no other distinct effect on the claimed invention, also supports a conclusion that they do not provide any meaningful limits that would integrate the abstract idea into a practical application, and instead are merely invoked as tools. Claim 1 (but not claim 11) additionally adds a building having rooms, workspaces, pods, parking spaces, seats, and equipment therein including computers, the building and equipment having a limited physical resource capacity.  However, this merely limits the performance of the abstract capacity management method to a particular field-of-use.  It is incidental or token to the claimed system because its functions would be performed the exact same way if they were limited to, e.g., two or three buildings, only one floor of a building, etc.  The building's presence in the claim is set forth at a high level of generality and is merely used to limit the data gathered to a particular content (i.e., monitoring device usage and planning capacity for just this one particular area or location—similar to taking food orders from only table-based customers or drive-through customers, see Ameranth, 842 F.3d at 1241-43, 120 USPQ2d at 1854-55). 
The claims only gather and manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (a capacity management engine that includes a computer processor coupled to a communication server and a memory, and a graphical interface—see published Specification ¶¶ 0022-24 & 0051-57 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  Even if receiving location/status data from the generic devices associated with the entity (i.e., portable assets with geolocation components, laptop computer, mobile phone, generic physical access devices, etc.) communicating with a network or host device is considered as an additional element, this is described in the same high-level manner (¶¶ 0029-32), as is receiving a request via the one or more of the laptop computer and the mobile phone from a touch screen, a keyboard, a voice reader, a voice recognizer, a dialogue screen, a menu box, a list, a checkbox, a toggle switch, a pushbutton, or a virtual environment thereof (¶ 0057).  The description of claim 1's alternative database types (¶ 0027), alternative program language types (¶ 0055), and a building having rooms, workspaces, pods, parking spaces, seats, and equipment therein including computers, the building and equipment having a limited physical resource capacity.  See ¶ 0022—"Locations A, B, C may represent floors, sections, buildings, campuses, and/or other locations associated with an entity." See also ¶¶ 0018-19, 0037-39—types of workspaces).  Again, they are similarly set forth a high level of generality, providing little more in detail than the claims themselves do.  Accordingly, they are also do not amount to an inventive concept even when viewed in combination.
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting, displaying data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they further limit aspects of certain methods of organizing human activities, claims 2-6, 8-10, 12-16, & 18-20).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment (generic laptop computer, generic mobile phone) and instructions to implement the abstract idea as the independent claims (see claims 2-6 & 12-16 further limiting the generic graphical interface/display but not adding any technical features; claims 7 & 17 further limiting the instructions to "apply it" by adding a generic calendar or scheduling "application").  Although claims 9 & 19 recite a VDI/LVDI asset, even if this is considered an additional element is merely used for extra-solution data gathering activities (see MPEP 2106.05(g)). 
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Although they add the elements identified in 2A above, these do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above (see ¶ 0025—generic laptop computer, generic mobile phone, see ¶¶ 0024, 47—graphical interface/display, ¶ 0033—generic calendar or scheduling application; ¶ 0016—VDI/LVDI asset).  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Christensen, et al., Using existing network infrastructure to estimate building occupancy and control plugged-in devices in user workspaces, Int. J. Communication Networks and Distributed Systems, Vol. 12, No. 1, 2014 (Reference U of the attached PTO-892) relates to a capacity management and live user location tool. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628